Title: From Thomas Jefferson to Albert Gallatin, 14 October 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin
                     
                     Oct. 14. 08.
                  
                  As we know that Sullivan’s licences have overstocked the wants of the Eastern states, with flour; the proposal to carry more there is of itself suspicious, and therefore even regular traders ought not to be allowed. their regular trade was to supply flour for exportation as well as consumption. if the rule of the sixth (or eighth I believe) is extended to them the supply will be kept up sufficiently for consumption. the rule of the sixth is a good one, because if the vessel goes off, the gain will not be more than the loss by forfieture, which in that case becomes an efficient penalty. if they wish to take more it furnishes good ground of suspicion that they mean to pay the forfietures out of the gains, and to profit by the surplus. I should think it ought to be adhered to, and that the Collectors should consider it as a rule to regulate their discretion and to give equal measure in all our ports to all our citizens.
                  I send you another letter from Huntington, who does not write as a man who wants understanding. Edward’s passions are so strong that due allowance must be made for their influence. I presume it had better rest till Granger comes. Affectionate salutations
                  
                     P.S. Genl. Dearborne’s character of Joseph Marqwan is such that I should be disposed to appoint him in the place of Cross, unless it be thought better to await the meeting of Congress. his account of the conduct of Honeywell the surveyor of Portland calls for his removal, but no successor is yet recommended mr Page is dead.
                  
               